DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 are amended. Claims 7 and 18 are cancelled. Claims 8-13 are rejoined. Claims 16-17 are withdrawn. Claim 19 is newly added. Claims 2 and 8-9 are rejected. Claims 1, 3-6, 10-15 and 19 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 11/23/2020 are overcome.

Election/Restrictions
Claims 1, 3-6, 14-15 and 19 are allowable. The restriction requirement between groups I-IV, as set forth in the Office action mailed on 2/12/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between groups I-III is withdrawn. Claims 16 and 17, directed to a method preparing an additive releasing material withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to because only a single view is used to illustrate the claimed invention but the drawing is labeled as “Figure 1” contrary to 37 CFR 1.84(u)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term Drambuie (page 13, line 2), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The specification refers to “Figure 1” (page 3, line 26, page 4, line 13) when the single figure presented should not be numbered under the provisions of 37 CFR 1.84(u)(1), spaces are not present between numerical values and their associated units (page 2, lines 6 and 16-17, page 5, lines 17-18 and 21, page 6, line 2, page 8, lines 18-20, 22-24 and 29-32, page 9, lines 22-25, page 10, lines 14-15, page 12, line 3 and page 18, lines 1 and 27), and the trade name or mark Drambuie is used without accompanying generic terminology (page 13, line 2). Appropriate correction is required.
Claim Objections
Claims 4-6, 9-13 and 19 are objected to because of the following informalities: The claims begin with the indefinite article “a” instead of the definite article “the”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, there is insufficient antecedent basis for the limitation “the amount thereof” (line 5) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited an amount thereof.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 8, claim 1 requires an additive releasing material having desorption temperature of between about 45 °C and 75 °C. Since this is a narrower range than that of the instant claim, the instant claim constitutes an impermissible broadening of the scope of claim 1. Claims 9-13 impermissibly broaden the scope of claim 1 by dependence.

Regarding claim 9, claim 1 requires a smoking article filter having an additive releasing material. Since claim 8 does not add any additional limitations to narrow the scope of the additive releasing material of claim 1, the instant claim is considered not to set forth a narrower version of either claim 1 or claim 8.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3-6, 10-13 and 19 are allowed. Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4nd paragraph, set forth in this Office action. The following is a statement of reasons for allowance/the indication of allowable subject matter:
Banerjea (US 2007/0261706) teaches a cigarette comprising a filter with flavored activated carbon particles distributed throughout the tow that release flavor as the cigarette is smoked [0012], which is considered to meet the claim limitation of predetermined point. It is evident that activated carbon is porous, and the flavor is applied to by spraying it on the surface of the activated carbon particles [0026]. However, Banerjea does not teach or suggest a specific flavorant loading.
Owens Jr. (US 5,228,464) teaches volatile flavorant that is applied to activated carbon in a cigarette (column 1, lines 12-35) and is released from the activated carbon at a temperature between about 50 °C and 300 °C (column 1, lines 36-40). In an example, two grams of ethyl vanillin and 2 grams of 
Woodson (US 8,286,642) teaches a flavor delivery article that delivers flavor to a user through a temperature sensitive powder (abstract) that uses pyrazine as a flavorant (column 9, lines 10-25). However, Woodson does not teach or suggest the pyrazine being added to the powder at a specific relative percentage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747